Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction – Restriction of Claims
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-12, drawn to a system, classified in A61N1/3605.
II. 	Claims 13-18, drawn to an electromagnetic stimulation system, classified in A61N1/36139.
III. 	Claims 19-24, drawn to a system, classified in A61N1/36171.
IV. 	Claim 25, drawn to a method for operating a signal generation module, classified in A61N1/36125.
V. 	Claims 26-31, drawn to an electromagnetic stimulation system, classified in A61N1/36128.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination (group I) and subcombination (group II).  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires a memory and selection device for selecting programs for delivery, such that the delivered glial and neuronal stimulation signals are in accordance with one of the signal parameter programs, further including a first and second electrode array .  The subcombination has separate utility such as an automated method of therapy delivery versus manual control.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Inventions I and III are directed to related systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  Invention I is drawn to a first subgroup of electrodes for glial stimulation and a second subgroup of electrodes for neuron stimulation simultaneously, the glial stimulation including a burst frequency (claim 3).  Invention II is drawn to a first subgroup of electrodes and a second group of electrodes, but delivery of an operating mode such that the first subgroup of electrodes provide a priming signal and simultaneously provide a tonic signal to the second subgroup of the electrodes.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I  and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process.  Invention I is drawn to a first subgroup of electrodes for glial stimulation and a second subgroup of electrodes for neuron stimulation simultaneously, while Invention II is drawn to a method for operating a signal generation module, further requiring arrangement and configuration of leads and does not specify electrode subgroups or separate arrays.
Inventions I and V are directed to related system claims. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  Invention I is drawn to a first subgroup of electrodes for glial stimulation and a second subgroup of electrodes for neuron stimulation simultaneously, while Invention II requires a memory and selection device for selecting programs for delivery, such that the delivered glial and neuronal stimulation signals are in accordance with one of the signal parameter programs.  As such, the inventions can have a materially diverent design, such as an automated method of therapy delivery versus manual control.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related system claims. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed can have a materially different design, mode of operation, function, or effect.  Invention II requires a memory and selection device for selecting programs for delivery, such that the delivered glial and neuronal stimulation signals are in accordance with one of the signal parameter programs, further including a first and second electrode array, while Invention III requires a first subgroup of electrodes and a second group of electrodes, but delivery of an operating mode such that the first subgroup of electrodes provide a priming signal and simultaneously provide a tonic signal to the second subgroup of the electrodes. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus.  The claims of Invention II are drawn to a memory and selection device for selecting programs for delivery, such that the delivered glial and neuronal stimulation signals are in accordance with one of the signal parameter programs, further including a first and second electrode array, while the claims of Invention IV are drawn to a method for operating a signal generation module, further requiring arrangement and configuration of leads and does not specify electrode subgroups or separate arrays.
Inventions II and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  The claims of Invention II are drawn to a memory and selection device for selecting programs for delivery, such that the delivered glial and neuronal stimulation signals are in accordance with one of the signal parameter programs, further including a first and second electrode array, while the claims of Invention V are drawn to a memory and selection device for selecting programs for delivery, such that the delivered glial and neuronal stimulation signals are in accordance with one of the signal parameter programs, but are directed to a first and second electrode.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus.  The claims of Invention III are drawn to a first subgroup of electrodes and a second group of electrodes, but delivery of an operating mode such that the first subgroup of electrodes provide a priming signal and simultaneously provide a tonic signal to the second subgroup of the electrodes, while the claims of invention IV are drawn to a method for operating a signal generation module, further requiring arrangement and configuration of leads and does not specify electrode subgroups or separate arrays.
Inventions III and V are directed to related method claims. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  The claims of Invention III are drawn to a first subgroup of electrodes and a second group of electrodes, but delivery of an operating mode such that the first subgroup of electrodes provide a priming signal and simultaneously provide a tonic signal to the second subgroup of the electrodes, while the claims of invention V are drawn to a memory and selection device for selecting programs for delivery, such that the delivered glial and neuronal stimulation signals are in accordance with one of the signal parameter programs, but are directed to a first and second electrode.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and V are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process.  The claims of Invention IV are drawn to a method for operating a signal generation module, further requiring arrangement and configuration of leads and does not specify electrode subgroups or separate arrays, while the claims of Invention V are drawn to a memory and selection device for selecting programs for delivery, such that the delivered glial and neuronal stimulation signals are in accordance with one of the signal parameter programs, but are directed to a first and second electrode.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•	the inventions have acquired a separate status in the art in view of their different classification;
•	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
•	the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries;
•	the prior art applicable to one invention would not likely be applicable to another invention;
•	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election/Restriction – Species Election
This application contains claims directed to the following patentably distinct species:
A.  	The stimulation signals derived from a current amplitude, including the amplitude of the signals are initially set to zero, with subsequent increase until the patient indicates a perception threshold, with subsequent reduction to a predetermined percentage of perception, reads on claim 6-7.
B.  	The stimulation signals derived from separately generating programs for at least one separate electrode or group of electrodes, including independently assessing perception for the patient and adjusting the amplitude therefrom, reads on claim 8.
The species are independent or distinct because the features define either simultaneous or separate program generation. In addition, these species are not obvious variants of each other based on the current record.
This application additionally contains claims directed to the following patentably distinct species:
C.  	The system provides the first component signal and other/second component signals to the same electrode of the second subgroup of electrodes, reads on claims 10, 17, 23, 30.
D.  	The system provides the first component signal and other/second component signals provided to different electrodes of the second subgroup of electrodes, reads on claims 11, 18, 24, 31.
The species are independent or distinct because the features define different particular electrode configurations for stimulation that are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1-5, 9, 12-16, 19-22, and 25-29 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
•	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
•	The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
•	The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of each species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/           Primary Examiner, Art Unit 3799